Citation Nr: 0612011	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  02-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease of the lower back with spasms.

2.  Entitlement to service connection for right knee 
osteoarthritis.

3.  Entitlement to service connection for left knee 
impingement syndrome and degenerative joint disease.

4.  Entitlement to service connection for a bilateral foot 
disability.

5.  Entitlement to service connection for degenerative joint 
disease of bilateral shoulders.

6.  Entitlement to service connection for degenerative joint 
disease of bilateral hands.

7.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance and/or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Decision and Remand in August 2004.  This 
matter was originally on appeal from a rating decision dated 
in August 2002 of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Nashville, Tennessee.

In March 1994, the RO denied service connection for left knee 
impingement syndrome, a back disorder, as well as arthritis 
in hands and shoulders.  In June 2002, the RO received the 
veteran's request to have his claims reopened.  The veteran 
noted in-service injuries to his knees, feet, hands, 
shoulders, and back.  In August 2002, the RO denied the 
veteran's request to reopen his claims for service connection 
for degenerative joint disease of the lower back with spasms, 
degenerative joint disease of the right and left shoulders, 
left knee impingement syndrome and degenerative joint 
disease, and degenerative joint disease of the right and left 
hands, and also denied service connection for right knee 
arthritis, arthritis of the right and left feet, and 
entitlement to SMC.  In August 2004, the Board found that new 
and material evidence had been submitted to warrant reopening 
the claims of service connection for left knee impingement 
syndrome and degenerative joint disease, degenerative joint 
disease for both shoulders, and both hands and remanded the 
case for further development.

In the veteran's June 2003 statement, he reported that while 
in service he received treatment for calluses on both feet.  
The Board finds that the RO incorrectly limited the veteran's 
bilateral foot disability claim to service connection for 
arthritis of the right foot and left foot.  Therefore, that 
issue has been recharacterized.  In addition, the issues for 
entitlement to service connection for disabilities of the 
veteran's feet, shoulders, and hands have been combined and 
recharacterized as bilateral disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case.  The Board wishes to 
assure the veteran that it would not be remanding this case 
again unless it was essential for a full and fair 
adjudication of his claims.

With respect to many of these claims, the veteran argues that 
he incurred various injuries while participating in 
extracurricular sports activities during service, such as 
boxing, basketball, and track and field.  He has submitted 
some photographs and awards, but they do not identify him (or 
any participant) by name.  However, some of the favorable 
etiology opinions of record rely on this history of sports 
activities during service, and it is necessary that 
additional steps be taken to try to verify the veteran's 
individual participation.



I.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for 
degenerative joint disease of the lower back with 
spasms

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
degenerative joint disease of the lower back with spasms was 
remanded by the Board in August 2004 for issuance of a 
Statement of the Case pursuant to Manlincon v. West, 12 
Vet.App. 238, 240-41(1999).  This was not done.  Further 
development is, therefore, needed in light of this Stegall 
violation.

II.	Entitlement to service connection for right knee 
osteoarthritis and left knee impingement syndrome and 
degenerative joint disease

The veteran contends that while in service his knee gave out 
and he fell down two flights of stairs injuring both of his 
knees.  The service medical records show one complaint of 
skinned knees in September 1967.  

An April 2002 VA treatment report authored by CWS states, 
"P[atient]t interested in note saying that it is possible 
that his ... knee arthritis could be associated with his boxing 
and track while he was in the Army.  In my opinion it is 
possible that his knee pain ... could be related to trauma 
received during boxing."  In addition, the March 2005 VA 
examiner noted that the veteran provided a history of 
bilateral knee arthritis and related the arthritis to his 
service.  The veteran stated that he had one trauma of 
falling down stairs and injuring his knee during service.  
After physical examination and x-rays, the veteran was 
diagnosed with osteoarthritis of bilateral knees.  The 
examiner stated, "... my opinion is that due to this patient's 
history I cannot equivocally say one way or the other and 
therefore I must say that the probability is 50 percent that 
these chronic disorders are at least as likely as not related 
to his service-connected complaints."  

In addition, there is no probative evidence of record that 
the veteran participated on the boxing and track team while 
in the Army.  

III.	Entitlement to service connection for a bilateral 
foot disability

As noted above, in the veteran's June 2003 statement, he 
noted that while in service he received treatment for 
calluses on both feet.  The service medical records indicate 
that at discharge, the veteran was diagnosed with second 
degree pes planus.  A March 2000 Disability Determination 
examination noted that the veteran was markedly flat footed 
and had callus formation under the MCP joints of both feet.  
Therefore, it is the Board's opinion that a medical opinion 
in conjunction with the review of the entire record and 
examination of the veteran is warranted to indicate whether 
or not the veteran's current foot disability is related to 
pes planus noted in service.  38 C.F.R. § 3.159(c)(4).   

IV.	Entitlement to service connection for degenerative 
joint disease of bilateral shoulders

The veteran contends that he threw a hammer, discus, javelin 
and shot putt while participating on the 4th Army's track and 
field team and believed that this aggravated both of his 
shoulders.

The Board notes that of record is a January 2003 VA treatment 
report authored by Dr. DEH which states, "Pt is concerned 
about his condition being the result of his activities while 
he was in the military, including boxing and track.  I 
believe it is possible that his OA could be related to these 
activities ...."    

The veteran was also afforded a VA examination in March 2005.  
The examination report noted that the veteran's c-file was 
available and thoroughly reviewed.  The veteran provided a 
history of bilateral shoulder arthritis and related the 
arthritis to his service.  The veteran stated that he threw a 
hammer while on the track and field team and believed that 
this aggravated both of his shoulders.  After physical 
examination and x-rays, the veteran was diagnosed with 
osteoarthritis of bilateral AC joints.  The examiner stated, 
"... my opinion is that due to this patient's history I cannot 
equivocally say one way or the other and therefore I must say 
that the probability is 50 percent that these chronic 
disorders are at least as likely as not related to his 
service-connected complaints."  

However, a record from SSA dated in December 1991 indicates 
that the veteran was given an orthopedic evaluation in which 
he stated that in April 1990 he was involved in a car 
accident.  He reported that he had no pain anywhere 
immediately after the accident until about four days later 
when he developed stiffness and pain in his neck and left 
shoulder.  The veteran reported that after two weeks, he had 
pain in his neck, left shoulder, and all down his back.  He 
was first seen by a doctor one month after the accident for 
his pain and was found to have some arthritic changes in his 
shoulder.  The veteran stated that he had never had any 
injuries of his left shoulder or difficulty with these areas 
prior to the accident.  This subsequent injury to the 
veteran's shoulder was not addressed by the VA examiner.  

In addition, as noted above, there is no probative evidence 
of record that the veteran participated on the boxing and 
track team while in the Army.  

V.	Entitlement to service connection for degenerative 
joint disease of bilateral hands

The veteran contends that he was treated for swelling in 
fingers and hands while in service as a result of boxing.  
The veteran also reported that he has boxing awards presented 
to him by the Army.

A July 2000 VA treatment report states, "...Pain in ... hands 
(OA due to injury boxing)."  Also, an April 2002 VA 
treatment report authored by CWS states, "P[atien]t 
interested in note saying that it is possible that his hand 
arthritis ... could be associated with his boxing ... while he 
was in the Army.  In my opinion it is possible that his ... 
hand pain could be related to trauma received during 
boxing."  In addition, the March 2005 VA examiner noted that 
the veteran provided a history of bilateral hand arthritis 
and related the arthritis to his service and that his hand 
problems were the result of boxing while in service.  After 
physical examination and x-rays, the veteran was diagnosed 
with osteoarthritis of bilateral hands and intrinsic wasting 
of bilateral hands.  The examiner stated, "... my opinion is 
that due to this patient's history I cannot equivocally say 
one way or the other and therefore I must say that the 
probability is 50 percent that these chronic disorders are at 
least as likely as not related to his service-connected 
complaints."  

Also, the veteran has submitted pictures of himself hitting a 
punching bag and copies of what appear to be boxing awards 
from 1967.  However, there is no probative evidence of record 
that the veteran participated on the boxing and track team 
while in the Army.  
 
VI.	Entitlement to special monthly compensation based on 
the need for aid and attendance and/or being 
housebound

Since the claim for special monthly compensation is 
intertwined with the claims for service connection, the Board 
will defer consideration of that claim at this time.

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be provided a Statement of the 
Case as to the issue of whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for a low back disorder.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration, if appropriate.

2.  Appropriate steps should be taken to 
contact the Officer in Charge of the 
Morale, Welfare, and Recreation Unit at 
Fort Bliss, Texas to secure any 
historical documents relating to the 
veteran's participation in basketball, 
track, or boxing during 1966 or 1967.  
During this time, he was a member of the 
6th Artillery Group, and he states he 
participated in the 4th U.S. Army boxing 
and track teams.  He also states he was 
on the 561st Engineers basketball team in 
1965.

3.   If verification of participation in 
boxing, track, and basketball from the 
above source proves unsuccessful, 
appropriate steps should be taken to 
secure all of the veteran's service 
personnel records, including his Army 
performance evaluation reports, profile 
authorizations and any reports pertaining 
to participation in boxing matches from 
the Official Military Personnel File 
(OMPF) or from any other appropriate 
source, including the veteran. These 
records should be associated with the 
claims file. If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.  In addition, the veteran 
should be advised that he may submit 
additional evidence of boxing and track 
team participation, particularly any 
evidence which identifies the veteran by 
name and indicates the date.      

4.  The examiner who conducted the March 
2005 VA examination should be directed to 
review in particular the veteran's 
service medical records which include the 
one incident of skinned knees in 
September 1967 one week prior to his 
discharge, the veteran's discharge 
examination, and a December 1991 medical 
record, as well as the post-service work 
history shown in SSA records.  The 
examiner should prepare an addendum to 
the March 2005 VA examination report and 
render an opinion as to whether the 
veteran's knee disability is as likely as 
not due to service.  The examiner should 
also render an opinion as to whether the 
December 1991 medical report alters his 
previous opinion of the etiology of the 
veteran's bilateral shoulder disorder.
  
If the examiner who conducted the March 
2005 examination is unavailable, another 
qualified medical professional may 
furnish the necessary review and opinion.

5.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his current bilateral 
foot disability.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current foot 
disability (if any) is related to the pes 
planus or any symptoms documented during 
the veteran's active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

6.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) have 
been completed, the case should be 
reviewed on the basis of the additional 
evidence (including the issue of 
entitlement to SMC based on the need for 
aid and attendance and/or being 
housebound).  If the benefits sought are 
not granted in full, the veteran should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



